DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Non-Final Detailed Action in response to Applicant Arguments filed on 02 March 2022.  The present application claims 1-11, submitted on 02 March 2022 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (U.S. Pub. No. 2016/0174970) in view of Kostrzewski (U.S. Pub. No. 2013/0274722).
Regarding claim 1, Shelton discloses (Figure 4 & Figure 5) a surgical instrument (200), comprising an actuator (230), an extension tube (220) and a controller, wherein, the extension tube (220) has a central axis extending in a longitudinal direction; a near end of the extension tube (220) is connected with the controller, the far end of the extension tube (220) is connected with the actuator (230), and the actuator (230) is capable of rotating relative to the far end of the extension tube (see Figure 3); the controller comprises: a bend control rod (247a; 247b) capable of moving linearly in at least one direction relative to the central axis of the extension tube (220); the extension tube (220) comprises a first flexible component (248a), the first flexible component (248a) being configured for movement in at least one direction by linear movement of the bend control rod (247a; 247b), the first flexible component (248a) further being capable of enabling the actuator (230) to rotate towards at least one side relative to the far end of the extension tube (220), wherein the far end of the extension tube (220) is connected with the actuator (230) through one or more rotary hinges (224; 244; 235; 245), each rotary hinge (224; 244; 235; 245) comprising a center (244; 245) and a rotation axis, and wherein at least the first flexible component (248a) does not pass through the center of the one or more rotary hinges (see Figure 4 & Figure 5).

Kostrzewski discloses (Figure 12 & Figure 13) an articulation controller (272; 274; 276) comprises a gear (276), a first rack (272) and a second rack (274); the gear is engaged with the first rack (272) and the second rack (274); the first rack is connected with the near end of the first flexible component (262), and the second rack (264) is connected with the near end of the second flexible component (264).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Shelton to incorporate the disclosure of Kostrzewksi to include a gear engaged with a first rack and a second rack. Kostrzewski teaches that incorporating a gear that engages a first rack and second rack to provide movement to an articulation assembly to articulate an end effector through various degrees of movement.
Regarding claim 2, Shelton discloses (Figure 5) wherein: the second flexible component (248b) does not pass through the center of the one or more rotary hinges (224; 244; 235; 245); when moving in a first linear direction, the bend control rod (247a; 247b) drives the first flexible component (248a) to move towards the near end of the bend control rod (247a; 247b) and drives the second flexible component (248b) to move towards the far end of the bend control rod (247a; 247b) so that the actuator (230) is driven to rotate towards a first side relative to the far end of the extension tube (220); when moving in a second linear direction, the bend control rod (247a; 247b) drives the first flexible component (248a) to move towards the far end of the bend (247a; 247b) and drives the second flexible component (248b) to move towards the near end of the bend control rod (247a; 247b) so that the actuator (230) is driven to rotate toward a second side relative to the far end of the extension tube (220).
Regarding claim 3, Kostrzewski discloses (Figure 12 & Figure 13) the first rack (272) is connected with the near end of the first flexible component (262), and the second rack (264) is connected with the near end of the second flexible component (264).
Regarding claim 4, Kostrzewski discloses (Figure 4) wherein: the extension tube (200) further comprises a magazine sleeve (210) and magazine inner tubes, wherein, the magazine inner tubes and the magazine sleeve (210) are arranged coaxially; the gear (276) is rotatably arranged on the magazine inner tubes, the first rack (272) and the second rack (274) are arranged on the two sides of the gear (see Figure 12 and Figure 13); the bend control rod (278) is arranged in the magazine sleeve (210), the far end of the bend control rod (278) is fixedly connected with the first rack (272), the first rack (272) is further fixedly connected with the near end of the first flexible component (262), and the second rack (274) is fixedly connected with the near end of the second flexible component (264); wherein when moving towards the near end of the bend control mechanism (272; 274; 276), the bend control rod (278) pulls the first rack (272) and then pulls the first flexible component (264), and the actuator (400) is pulled by the first flexible component (264) to rotate towards a first side relative to the far end of the extension tube (210); and when moving towards the far end of the bend control mechanism (272; 274; 276), the bend control rod (278) pushes the first rack (272) and then drives the second rack (274) to move towards the near end through the gear (276) (264), and the actuator (400) is pulled by the second flexible component (264) to rotate towards a second side relative to the far end of the extension tube (210).
Regarding claim 5, Kostrzewski discloses (see Figure 4 & Figure 10) the magazine inner tubes (211a; 211b) include a first magazine inner tube (211a) and a second magazine inner tube (211b), the first magazine inner tube (211a) and the second magazine inner tube (211b) are coaxial with the magazine sleeve (210), and the gear (276) is rotatably arranged on the first magazine inner tube (211a) or the second magazine inner tube (211b).
Regarding claim 6, Shelton discloses (Figure 1) the actuator (230) comprises an anvil assembly (134) and a cartridge assembly (132), wherein the cartridge assembly (132) comprises a cartridge (see Paragraph 0107), one or more suturing staples, one or more staple pushing blocks, and a cartridge holder (see Paragraph 0104); the surgical instrument (200) further comprises a driving assembly, and the driving assembly comprises a cutter and a flexible cutter bar (see Paragraph 0106); the near end of the anvil assembly (134) is movably connected with the near end of the cartridge holder (132), and the driving assembly drives the actuator to switch to a first state or a second state (see Paragraph 0105).
Regarding claim 7, Shelton discloses (see Figure 5) the rotation angle of the actuator (230) towards at least one side relative to the far end of the extension tube (220) is any numerical value from 0o to 180o (see Paragraph 0114) wherein the rotation angle is an angle between a central axis of the extension tube (220) and a central axis of the actuator (230).
Regarding claim 8, Shelton discloses (see Figure 5) at least one flexible component (248a) of the first flexible component (248a) and the second flexible component (248b) is configured to provide rotation torque for the actuator (230) with the one or more rotary hinges (224; 244; 235; 245) as the rotation axis, and the actuator (230) is configured to be driven to rotate towards at least one side relative to the far end of the extension tube (220)
Regarding claim 9, Shelton discloses at least one of the first flexible component (248a) and the second flexible component (248b) is a flexible pulling piece or a wire rope (see Paragraph 0116-117).
Regarding claim 10, Shelton discloses (Figure 1) a bendable magazine (230), the bendable magazine (230) comprising a magazine body (see Paragraph 0104), an intermediate connecting part (241) and the actuator (230) connected with the magazine body (230) through the intermediate connecting part (241), wherein, the magazine body (230) comprises the bend control rod (247a; 247b) and the first flexible component (248a).
Regarding claim 11, Shelton discloses the magazine is applicable to an endoscope stapler (see Paragraph 0104).

Response to Arguments
Applicant's arguments filed 02 March 2022 have been fully considered but they are not persuasive. Applicant assert prior art Shelton in view of Kostrzewski “fail to disclose or teach the first flexible component or the second flexible component is comprised of a sheet”.
“the first flexible component or the second flexible component is comprised of a sheet”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The Examiner also notes the limitations applicant refers to are not present in the detailed specification.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                         

/ROBERT F LONG/Primary Examiner, Art Unit 3731